Simmons, C. J.
Where in the certificate to a bill of exceptions the judge certifies that the hill of exceptions, “as modified by note of judge,” is true, and such note shows that the bill of exceptions is in large part not true, the writ of error must be dismissed, as this court has no jurisdiction to consider a bill of exceptions which has not been duly certified by the judge to be entirely true. Hawkins v. Americus, 102 Ga. 786, and cases cited. Writ of error dismissed.

All the Justices concurring.